Exhibit 99.2 Table of Contents Consolidated Statements of Operations 2 Consolidated Balance Sheets 3 Funds from Operations 4 Selected Financial Data 5 Components of Net Asset Value 6 Property Overview 7-8 Consolidated Leasing Activity 9 Consolidated Lease Expirations 10 Acquisition and Disposition Summary 11 Development Overview 12 Redevelopment Overview 13 Indebtedness 14 Capitalization and Fixed Charge Coverage 15 Debt Covenants 16 Investment in Unconsolidated Ventures Summary 17 Guidance 18 Definitions 19-21 Forward Looking Statement We make statements in this report that are considered “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which are usually identified by the use of words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “seeks,” “should,” “will,” and variations of such words or similar expressions and includes statements regarding our anticipated yields.We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and are including this statement for purposes of complying with those safe harbor provisions.These forward-looking statements reflect our current views about our plans, intentions, expectations, strategies and prospects, which are based on the information currently available to us and on assumptions we have made.Although we believe that our plans, intentions, expectations, strategies and prospects as reflected in or suggested by those forward-looking statements are reasonable, we can give no assurance that the plans, intentions, expectations or strategies will be attained or achieved.Furthermore, actual results may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors that are beyond our control including, without limitation: · national, international, regional and local economic conditions; · the general level of interest rates and the availability of capital; · the competitive environment in which we operate; · real estate risks, including fluctuations in real estate values and the general economic climate in local markets and competition for tenants in such markets; · decreased rental rates or increasing vacancy rates; · defaults on or non-renewal of leases by tenants; · acquisition and development risks, including failure of such acquisitions and development projects to perform in accordance with projections; · the timing of acquisitions, dispositions and development; · natural disasters such as fires, floods, tornadoes, hurricanes and earthquakes; · energy costs; · the terms of governmental regulations that affect us and interpretations of those regulations, including the costs of compliance with those regulations, changes in real estate and zoning laws and increases in real property tax rates; · financing risks, including the risk that our cash flows from operations may be insufficient to meet required payments of principal, interest and other commitments; · lack of or insufficient amounts of insurance; · litigation, including costs associated with prosecuting or defending claims and any adverse outcomes; · the consequences of future terrorist attacks or civil unrest; · environmental liabilities, including costs, fines or penalties that may be incurred due to necessary remediation of contamination of properties presently owned or previously owned by us; and · other risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission. In addition, our current and continuing qualification as a real estate investment trust, or REIT, involves the application of highly technical and complex provisions of the Internal Revenue Code of 1986, or the Code, and depends on our ability to meet the various requirements imposed by the Code through actual operating results, distribution levels and diversity of stock ownership. Fourth Quarter 2015 Supplemental Reporting Package Page1 Consolidated Statements of Operations (amounts in thousands, except per share data) Three Months Ended December 31, Year Ended December 31, REVENUES: (unaudited) (unaudited) (unaudited) (audited) Rental revenues $ Institutional capital management and other fees Total revenues OPERATING EXPENSES: Rental expenses Real estate taxes Real estate related depreciation and amortization General and administrative Impairment losses - Casualty and involuntary conversion gain ) (2 ) ) ) Total operating expenses Operating income OTHER INCOME (EXPENSE): Development profit, net of taxes - - Equity in earnings of unconsolidated joint ventures, net Gain on business combination - - - Gain on dispositions of real estate interests Interest expense ) Interest and other income (expense) 31 ) ) Income tax benefit (expense) and other taxes ) ) ) Income from continuing operations Discontinued operations: Operating income and other expenses - - - Gain on dispositions of real estate interests from discontinued operations - - Income from discontinued operations - - Consolidated net income of DCT Industrial Trust Inc. Net income attributable to noncontrolling interests ) Net income attributable to common stockholders Distributed and undistributed earnings allocated to participating securities ) Adjusted net income attributable to common stockholders $ EARNINGS PER COMMON SHARE - BASIC: Income from continuing operations $ Income from discontinued operations Net income attributable to common stockholders $ EARNINGS PER COMMON SHARE - DILUTED: Income from continuing operations $ Income from discontinued operations Net income attributable to common stockholders $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted Fourth Quarter 2015 Supplemental Reporting Package Page2 Consolidated Balance Sheets (unaudited, amounts in thousands) December 31, December 31, ASSETS: Operating properties $ $ Properties under development Properties in pre-development Properties under redevelopment Land held Total investment in properties Less accumulated depreciation and amortization ) ) Net investment in properties Investments in and advances to unconsolidated joint ventures Net investment in real estate Cash and cash equivalents Restricted cash Straight-line rent and other receivables, net Other assets, net Assets held for sale - Total assets $ $ LIABILITIES AND EQUITY: Accounts payable and accrued expenses $ $ Distributions payable Tenant prepaids and security deposits Other liabilities Intangible lease liabilities, net Line of credit Senior unsecured notes Mortgage notes Liabilities related to assets held for sale - Total liabilities Total stockholders’ equity Noncontrolling interests Total liabilities and equity $ $ Fourth Quarter 2015
